Title: To James Madison from Fulwar Skipwith, 16 November 1803 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


16 November 1803, Paris. “To day I have been fortunate enough to have a long & very Satisfactory conference with Mr. Defermon, who has more than confirmed my Suspicions that Mr. Guillaume, his chief had prompted him to write to the minister of the U. S. from other motives than those of Public good. Mr. Defermon to the Credit of us all, Knew nothing of the misunderstanding between the minister & the Board, nor of the dirty Intrigues upon the Carpet. He observed that Mr. Guillaume had reminded him of the interest which was daily accumulating to the Prejudice of the french Government on the American claims, from the delay of the Board, & that the Business when it did begin, would Consequently, press in Mass upon his Bureaux, & thereby embarrass him, & greatly interfere with other business equally pressing. This Mr. Defermon added was his Sole motive in writing to the Minister. On my explaining to him the real motives which had given rise to this delay, & how Soon it might be expected to be removed by the Knowledge of the Ratificatio⟨n⟩ of the Treaties, he was perfectly Satisfied, & assured me that the Board & myself might implicitly Confide in his Cordial Support & Concurrence in the execution of the Convention on each Particular principle indeed that I myself had Suggested to him in a former communication. In short I have every reason to think that I shall continue to find in him & in Mr. Marbois an equal disposition to Support our Board in rendering Justice & in defeating fraude and when these things come to the Test I doubt not of finding the Same Support from our Minister, whose irritation & free communicatio⟨n⟩ with Some men I cannot help blaming, but the purity of whose motives I am incapable of Suspecting.”
 

   
   RC (DNA: RG 59, CD, Paris, vol. 1). 2 pp.; in a clerk’s hand, signed by Skipwith. Addressee not indicated. This letter was probably intended as a postscript to Skipwith to JM, 14 Nov. 1803, with which it is filed.


